         Case 4:20-cv-00352-BSM Document 8 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KIMBERLY KENNEY                                                           PLAINTIFF


v.                         CASE NO. 4:20-CV-00352 BSM

WELLS FARGO BANK, NA                                                    DEFENDANT

                                        ORDER

      Wells Fargo Bank, NA’s motion to dismiss [Doc. No. 5] is granted because Kimberly

Kenney did not respond to the motion and because her complaint does not meet the Federal

Rule of Civil Procedure 8 pleading standard. It is simply too difficult to make out any

particular claims in her complaint to be sure of what relief she is seeking and on what

grounds. Accordingly, this case is dismissed without prejudice.

      IT IS SO ORDERED this 1st day of July, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
